Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Burns Israelsen on 3/25/2021.

The application has been amended as follows: 
(Currently Amended) An autonomous bubble generating plasma unit for water treatment comprising: 
a first reactor 
wherein the first reactor
a first reacting water duct 
an insulating duct body 
[[a]]the resonance generating part a winding number adjusting bobbin 
wherein the second reactor 
a second reacting water duct 
an internal electrod
an external electrode be conductive with the internal electrode 

The following is an examiner’s statement of reasons for allowance:
The closest art in record is Kim et al (PG-PUB US 2017/0197849) and Mizuno et al (U.S. 5,354,962).
Kim et al disclose an underwater plasma generating device for water treatment (ABSTRACT). The apparatus comprises a tube 140 (i.e. a second reactor having a second reacting water duct), a first electrode 110 of mesh-type (i.e. an external electrode having a cylindrical mesh-type duct body), a second electrode 120 having structures (i.e. an internal electrode as a mixer), wherein the first electrode and second electrode are spaced apart and co-axially arranged (i.e. an external electrode installed so as not to be conductive with the internal electrode and having a cylindrical mesh-type duct body). However, Kim does not teach a first reactor comprising a first reacting water duct with a secondary coil wounded therearound, an insulating duct body , a resonance generating part with a primary coil wounded thereupon, a winding number adjusting bobbin for adjusting the number of winding of the primary coil by using a motor drive and a resonance sensor.



None of the prior art in record, alone or in combination, fairly suggests or teaches an autonomous bubble generating plasma unit comprising the specific elements and the special arrangement of each element as cite in the amended claim 1. Therefore, claims 1-11 are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855.  The examiner can normally be reached on Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIUYU TAI/Primary Examiner, Art Unit 1795